EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel V. Gibson on Jun 23, 2021.
The application has been amended as follows: 
Claim 56.	A soft capsule shell comprising: a) 15 to 55 weight percent of plasticizer 
wherein the starch of the soft capsule shell comprises at least 30 percent starch particles that are destructured, wherein the destructured starch particles are bonded to one another, wherein the destructured starch particles are insoluble in water and are recovered by sedimentation after dissolving the soft capsule shell in water for 30 min at 70 degrees Celsius, and wherein the starch of the soft capsule shell has a weight-average molecular weight of at least 2,500,000 g/mol.

Claim 57 is cancelled without prejudice or disclaimer. 
35 weight percent solids content, which are recovered after dissolving the soft capsule at 70 degrees Celsius by sedimentation.

Claims 96 and 97 are cancelled without prejudice or disclaimer. 

Claim 100.	A soft capsule shell comprising: a) 15 to 55 weight percent of plasticizer 
wherein said starch of the soft capsule shell comprises starch particles that are destructured, wherein the destructured starch particles are bonded to one another, wherein the destructured starch particles are insoluble in water, wherein the amount of destructured starch particles recovered by sedimentation after dissolving the soft capsule shell in water for 30 min at 70 degrees Celsius, is at least 25% of the dry weight of the soft capsule shell, and wherein the starch of the soft capsule shell has a weight-average molecular weight of at least 2,500,000 g/mol.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: At the patentability conference, SPE and Examiner concluded the prior art did not teach or fairly suggest the claimed soft capsule shell by a preponderance of the evidence.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 56, 58, 60-61 and 98-100 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612